
	
		I
		111th CONGRESS
		1st Session
		H. R. 3169
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2009
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require the Secretary of the Army to carry out a study
		  to determine the most effective manner by which to carry out the Lake
		  Pontchartrain flood control project, to authorize the Secretary of the Army to
		  construct a new pumping station at Lake Pontchartrain, Louisiana, and for other
		  purposes.
	
	
		1.Lake Pontchartrain,
			 Louisiana
			(a)Authority of
			 Secretary of the ArmyThe project authorized by section 204 of
			 Flood Control Act of 1965 (Public Law 89–298; 79 Stat. 1077) and modified by
			 section 7012(a)(2) of the Water Resources Development Act of 2007 (Public Law
			 110–114; 121 Stat. 1279), the Emergency Supplemental Appropriations Act for
			 Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law
			 109–234; 120 Stat. 454) and Supplemental Appropriations Act, 2008 (Public Law
			 110–252; 122 Stat. 2350) is further modified to authorize the Secretary of the
			 Army to construct a pumping station that shall be specifically designed to
			 evacuate storm water from the area known as Hoey’s Basin, as—
				(1)generally
			 described in the report entitled U.S. Army Corps of Engineers Individual
			 Environmental Report #5; Permanent Protection System for the Outfall Canals
			 project on 17th Street, Orleans Avenue, and London Avenue Canals;
			 and
				(2)more specifically
			 described under the Pump to the Mississippi River option
			 contained in the report described in paragraph (1).
				(b)Authorized
			 costThe total cost of the project authorized under subsection
			 (a) shall be $205,000,000.
			(c)Federal
			 shareThe Federal share of the cost of the project authorized
			 under this Act shall be performed only in accordance with the Federal cost
			 share provided for under the Emergency Supplemental Appropriations Act for
			 Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law
			 109–234; 120 Stat. 454) and the Supplemental Appropriations Act, 2008 (Public
			 Law 110–252; 122 Stat. 2350).
			(d)DefinitionsIn
			 this section:
				(1)ProjectThe
			 term project means the project for permanent pumps and canal
			 modifications authorized by section 204 of Flood Control Act of 1965 (Public
			 Law 89–298; 79 Stat. 1077), modified by section 7012(a)(2) of the Water
			 Resources Development Act of 2007 (Public Law 110–114; 121 Stat. 1279), the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 454) and
			 the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2350);
			 and further modified by section (a) of this Act.
				(2)Project
			 reportThe term project report means the
			 report—
					(A)submitted by the
			 Secretary to Congress;
					(B)dated August 30,
			 2007; and
					(C)provided in
			 response to the requirements described in section 4303 of the U.S. Troop
			 Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability
			 Appropriations Act, 2007 (Public Law 110–28; 121 Stat. 154) as the basis for
			 complying with the requirements of—
						(i)the
			 project; and
						(ii)the
			 modifications to the 17th Street, Orleans Avenue, and London Avenue canals in
			 and near the city of New Orleans carried out under the project.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Army.
				(e)Duties of the
			 secretary
				(1)Study;
			 report
					(A)StudyUpon
			 enactment of this Act, the Secretary shall conduct a study under which the
			 Secretary shall carry out—
						(i)an
			 analysis of the residual risks associated with options 1, 2, and 2a, as
			 described in the project report; and
						(ii)an
			 independent peer review of the effectiveness of concept designs and preliminary
			 cost estimates associated with each option.
						(B)ReportsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Appropriations of the House of Representatives
			 and the Committee on Appropriations of the Senate a report that—
						(i)contains the
			 results of the study conducted under subparagraph (A); and
						(ii)identifies the
			 option contained in the project report that—
							(I)is more
			 technically advantageous;
							(II)is more effective
			 from an operational perspective in providing greater reliability and reducing
			 the risk of flooding to the New Orleans area over the long term; and
							(III)if implemented,
			 would—
								(aa)increase the
			 overall drainage capacity of the region;
								(bb)reduce local
			 flooding to the greatest extent practicable; and
								(cc)provide the
			 greatest system flexibility.
								(2)ImplementationEffective
			 on the date on which the Secretary submits the report under paragraph (1)(B),
			 the Secretary shall resume the implementation of the project in accordance with
			 the option selected by the Secretary under the report and without regard to the
			 funds available, is directed under this Act to implement the option contained
			 in the report that is found to be more technically advantageous and more
			 effective from an operational perspective in providing greater reliability and
			 reducing the risk of flooding to the New Orleans area over the long
			 term.
				
